DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Kenneth Prol on 07/22/2022.
	Claims are amended as follows:
	1. (Currently Amended) An information handling system operating a configurable antenna training system comprising:
a configurable antenna system for transceiving a radio frequency signal over a preset training time period in a plurality of candidate antenna configurations;
a radio frequency system measuring a plurality of values for at least one performance metric for the radio frequency signal transceived by the configurable antenna system in the plurality of candidate antenna configurations over the preset training time period; 
an antenna front end system determining candidate configuration weighted performance metrics for the plurality of candidate antenna configurationswith a weighting factor based on a value for a number of historical values for at least one candidate antenna configuration determined from a plurality of previous training windows for the at least one performance metric relative to the plurality of values for the at least one performance metric measured over the preset training time period to weight the one performance metric; 
the antenna front end system comparing the candidate configuration weighted performance metrics to select an optimal candidate configuration from at least one weighted performance metric level associated with one of the plurality of candidate configurations as an optimal antenna configuration; and
the configurable antenna operating in the optimal antenna configuration to establish a wireless link.
2. (Original) The information handling system of claim 1 further comprising:
the antenna front end system incrementally decreasing the gain of the reconfigurable antenna when a training session results in no change of the optimal antenna configuration.
3. (Currently Amended) The information handling system of claim 1, wherein the candidate configuration weighted variance metric is further determined based on a quantity of the one or more previous training windows 
4. (Original) The information handling system of claim 1, wherein the determination of the candidate configuration weighted performance metrics exclude one or more outlier values of the plurality of values for the at least one performance metric measured over the preset training time period.
5. (Original) The information handling system of claim 1, wherein the determination of the candidate configuration weighted performance metrics excludes one or more of the plurality of values for the at least one performance metric measured over the preset training time period exceeding a maximum threshold value.
6. (Original) The information handling system of claim 1, wherein the determination of the candidate configuration weighted performance metric includes one or more of the plurality of values for the at least one performance metric measured for the wireless link operating in a frequency band utilizing a 5G wireless communication protocol.
7. (Original) The information handling system of claim 1, wherein an adjustable idle time period that is determined based on a measured data rate and an average of weighted variance values at least one of the plurality of configurations elapses between the end of the preset training period and an initiation of another training period.
8. (Original) A method for optimizing duration of configurable antenna training windows comprising:
measuring over an initial training window, via a radio frequency subsystem, values for at least one performance metric of each of a plurality of radio signals transceived via a configurable antenna operating according to one of a plurality of configurations;
determining, for each of the plurality of configurations, a candidate configuration weighted performance metric based on the values for the at least one performance metric measured over the initial training window and on historical values measured prior to the initial training window for the one of the plurality of configurations; 
determining a weighted variance value based on a comparison of the values of the at least one performance metric measured over the initial training window and the candidate configuration weighted performance metric for the one of the plurality of configurations; 
selecting a candidate configuration optimal duration for a next training window based on a comparison of candidate configuration weighted performance metric the one of the plurality of configurations and an average of the weighted variance values for each of the one of the plurality of configurations; and 
measuring values of the at least one performance metric of radio signals transceived via the configurable antenna operating in the one of the plurality of configurations over the next training window during the candidate configuration optimal duration.
9. (Original) The method of claim 8, wherein the antenna front end system is in a tracking mode further comprising:
determining a locked configuration optimal duration for the next training window that is greater than the candidate configuration optimal duration; and 
measuring values the at least one performance metric of radio signals transceived via the configurable antenna operating over the next training window having the locked configuration optimal duration.
10. (Original) The method of claim 9, wherein the locked configuration optimal duration is further determined based on a Gaussian distribution of the candidate configuration weighted performance metrics across the plurality of configurations of the configurable antenna.  
11. (Original) The method of claim 8, wherein the at least one performance metric of transcieved radio signals measured is relative signal strength indicator (RSSI) values.
12. (Original) The method of claim 8, wherein the candidate configuration optimal duration is further determined based on a preset maximum allowable duration.  
13. (Original) The method of claim 8, wherein the determination of the candidate configuration weighted performance metric includes the values for the at least one performance metric measured for the plurality of radio signals transceived via a configurable antenna operating in a frequency band utilizing a 5G wireless communication protocol.  
14. (Original) The method of claim 8, wherein an adjustable idle time period determined based on a measured data rate and the average of the weighted variance values for each of the plurality of configurations elapses between the initial training window and the next training window. 
15. (Currently Amended) An information handling system operating a configurable antenna training system comprising:
a configurable antenna system for transceiving a radio frequency signal over a training time period in a plurality of candidate antenna configurations, wherein the training time period duration is selected from a weighting factor for at least one candidate antenna configuration based on a number of historical values determined for previous training windows of at least one performance metric of radiofrequency signals and historical variance values determined for each candidate configuration over the one or more previous training windows;
a radio frequency system measuring a plurality of values for the at least one performance metric for the radio frequency signal transceived by the configurable antenna system in the plurality of candidate antenna configurations over the preset training time period; 
an antenna front end system determining candidate configuration weighted performance metrics for the plurality of candidate antenna configurations based on historical values for the at least one performance metric relative to the plurality of values for the at least one performance metric measured over the training time period to weight the at least one performance metric; 
the antenna front end system comparing the candidate configuration weighted performance metrics to select an optimal candidate configuration for the weighted performance metric level associated with one of the plurality of candidate configurations as an optimal antenna configuration; and
the configurable antenna operating in the optimal antenna configuration to establish a wireless link.
16. (Previously Presented) The information handling system of claim 15 further comprising:
the antenna front end system determining a candidate configuration weighted variance value or the candidate configurations by comparing the plurality of values of the at least one performance metric measured during the training time period to the candidate configuration weighted performance metric, wherein the candidate weighted variance value is utilized to determine the training time period durations for candidate configurations.
17. (Original) The information handling system of claim 16, wherein the candidate configuration weighted variance metric is further determined based on a quantity of the one or more previous training windows.
18. (Original) The information handling system of claim 1, wherein the determination of the candidate configuration weighted performance metrics excludes one or more outlier values of the at least one performance metric measured over the preset training time period falling below a minimum threshold value or exceeding a maximum threshold value.
19. (Original) The information handling system of claim 1, wherein if the optimal candidate configuration weighted performance metric level cannot be associated with one of the plurality of candidate configurations as an optimal antenna configuration the antenna front end system and radio frequency system enter an acquisition mode to initiate a new training window to determine the optimal configuration.
20. (Original)  The information handling system of claim 1, wherein the at least one performance metric values are measured for a wireless link operating in a frequency band utilizing a 5G wireless communication protocol.

Allowable Subject Matter
Claims 1-20 are allowed.

			 Statement of Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:

Claims 1 and 15 are allowed in view of the Examiner’s amendment made above. 
          
With respect to the allowed independent claim 1:
 The closest primary prior art, Eltawil et al. (US 20150341157, hereinafter “Eltawil”), teaches:
“An information handling system operating a configurable antenna training system (a full-duplex reconfigurable antenna transceiver includes a transmit chain, a receive chain, and a reconfigurable antenna having a plurality of reconfigurable modes, abstract) comprising: a configurable antenna system (FIG. 1 illustrates a two antenna full-duplex reconfigurable antenna transceiver 100) for transceiving a radio frequency signal (the transceiver 100 may transmit and receive data, at least in part, in an overlapping time period and/or overlapping frequency channel or range, Para. [0038]) over a preset training time period (i.e., training interval 502A and 502B, Fig. 5) in a plurality of candidate antenna configurations (the reconfigurable antenna transceivers have different modes of operation,]0044]-[0046], Examiner submits that “different modes of operation” is equivalent to “a plurality of candidate antenna configuration”) and a radio frequency system (antenna controller 160) measuring a plurality of values for at least one performance metric (it should be appreciated that a more suitable performance metric may be measured by way of received Signal-of-Interest to Interferer Ratio (SIR). SIR is defined as the ratio between the received signal-of-interest power and the received self-interference power, Paras. [0047]-[0048]) for the radio frequency signal transceived by the configurable antenna system in the plurality of candidate antenna configurations (the antenna controller 160 may select an antenna mode that maximizes the received SIR. According to one embodiment described herein, the antenna controller calculates the SIR for each of L available antenna modes, and then selects an antenna mode that maximizes the received SIR, Paras. [0048]-[0050]) over the preset training time period (i.e., training interval 502A and 502B, Fig. 5)”.
The closest secondary prior art, Kutz et al. (US 20180302141, hereinafter “Kutz”), teaches:
“the system comprising an antenna front end system determining candidate configuration weighted performance metrics for the plurality of candidate antenna configurations (i.e., antenna array configuration between transmitter and receiver during the communication time interval n+2, as shown in Fig. 7, also refer to Fig. 6 and Paras. [0058]-[0063]) based on a value for the number of historical values determined for prior training windows (FIG. 7  illustrates the timing 700 that  includes successive time intervals, including measurement time intervals and communication time intervals. Each measurement time interval is followed by a communication time interval, Para. [0063]. The measurement time interval n+1 is equated as “prior training windows”, because measurement time interval n+1 occurs prior to communication interval N+2, Paras. [0058]-[0063] and Figs. 6-7)”.
However, the closest prior arts, Eltawil and Kutz, whether taken alone or combination, do not teach or suggest the following novel features:
 	“a system as claimed in claim 1 comprises an antenna front end system determining candidate configuration weighted performance metrics for the plurality of candidate antenna configurations with a weighting factor based on a value for a number of historical values for at least one candidate antenna configuration determined from a plurality of previous training windows for the at least one performance metric relative to the plurality of values for the at least one performance metric measured over the preset training time period to weight the one performance metric and  comparing the candidate configuration weighted performance metrics to select an optimal candidate configuration weighted performance metric level associated with one of the plurality of candidate configurations as an optimal antenna configuration and the configurable antenna operating in the optimal antenna configuration to establish a wireless link”  in combination with all the recited limitations of the claim 1.
 	Dependent claims 2-7 and 18-20 are allowed as those inherit the allowable subject matter from clam 1.

With respect to the allowed independent claim 8:
 The closest primary prior art, Eltawil et al. (US 20150341157, hereinafter “Eltawil”), teaches:
“A method for optimizing duration of configurable antenna training windows (a full-duplex reconfigurable antenna transceiver includes a transmit chain, a receive chain, and a reconfigurable antenna having a plurality of reconfigurable modes, abstract) comprising: measuring over an initial training window (i.e., training interval 502A and 502B, Fig. 5), via a radio frequency subsystem (antenna controller 160), values for at least one performance metric of each of a plurality of radio signals (it should be appreciated that a more suitable performance metric may be measured by way of received Signal-of-Interest to Interferer Ratio (SIR). SIR is defined as the ratio between the received signal-of-interest power and the received self-interference power, Paras. [0047]-[0048]) transceived via a configurable antenna (FIG. 1 illustrates a two antenna full-duplex reconfigurable antenna transceiver 100) operating according to one of a plurality of configurations (the reconfigurable antenna transceivers have different modes of operation,]0044]-[0046], Examiner submits that “different modes of operation” is equivalent to “a plurality of candidate antenna configuration”)”.
The closest secondary prior art, Roy et al. (US 20150230263, hereinafter “Roy”), teaches:
 	“determining, for each of the plurality of configuration (i.e., multiple antenna beam configuration as shown in Figs. 2B-2F), candidate configuration weighted performance metrics (The mB may then generate 204 a directional radio environment map (DREM), Fig. 2A and Paras. [0075- [0078]) based on the plurality of values (The mB may then generate 204 a directional radio environment map (DREM) based on the directional signal strength measurement reports, Fig. 2A and Paras. [0075- [0078]) for the at least one performance metric measured over the initial training window (The measurement reports may enable the mB to generate 204 DREM, which may include data about its surroundings including measurements on intra-cell and inter-cell signals, Fig. 2A and Paras. [0075- [0078]) and on historical values for the at least one performance metric prior to the initial training window for the one of the plurality of configuration (Note that DREM may also include historical information gathered from previous measurement reports and possibly from different WTRUs, Para. [0078])”. 
 	However, the closest prior arts, Eltawil and Roy, whether taken alone or combination, do not teach or suggest the following novel features, 
 	“a method for optimizing duration of configurable antenna training windows comprising determining a weighted variance value based on a comparison of the values of the at least one performance metric measured over the initial training window and the candidate configuration weighted performance metric for the one of the plurality of configurations, selecting a candidate configuration optimal duration for a next training window based on a comparison of candidate configuration weighted performance metric the one of the plurality of configurations and an average of the weighted variance values for each of the one of the plurality of configurations and 
 measuring values of the at least one performance metric of radio signals transceived via the configurable antenna operating in the one of the plurality of configurations over the next training window during the candidate configuration optimal duration”, in combination with the other limitations of claim 8.
Dependent claims 9-14 are allowed as those inherit the allowable subject matter from clam 8.

With respect to the allowed independent claim 15:
 The closest primary prior art, Eltawil et al. (US 20150341157, hereinafter “Eltawil”), teaches:
“An information handling system operating a configurable antenna training system (a full-duplex reconfigurable antenna transceiver includes a transmit chain, a receive chain, and a reconfigurable antenna having a plurality of reconfigurable modes, abstract) comprising: a configurable antenna system (FIG. 1 illustrates a two antenna full-duplex reconfigurable antenna transceiver 100) for transceiving a radio frequency signal (the transceiver 100 may transmit and receive data, at least in part, in an overlapping time period and/or overlapping frequency channel or range, Para. [0038]) over a preset training time period (i.e., training interval 502A and 502B, Fig. 5) in a plurality of candidate antenna configurations (the reconfigurable antenna transceivers have different modes of operation,]0044]-[0046], Examiner submits that “different modes of operation” is equivalent to “a plurality of candidate antenna configuration”), a radio frequency system (antenna controller 160) measuring a plurality of values for at least one performance metric (it should be appreciated that a more suitable performance metric may be measured by way of received Signal-of-Interest to Interferer Ratio (SIR). SIR is defined as the ratio between the received signal-of-interest power and the received self-interference power, Paras. [0047]-[0048]) for the radio frequency signal transceived by the configurable antenna system in the plurality of candidate antenna configurations (the antenna controller 160 may select an antenna mode that maximizes the received SIR. According to one embodiment described herein, the antenna controller calculates the SIR for each of L available antenna modes, and then selects an antenna mode that maximizes the received SIR, Paras. [0048]-[0050]) over the preset training time period (i.e., training interval 502A and 502B, Fig. 5)”.
The closest secondary prior art, Liu et al. (US 20170273062, hereinafter “Liu”), teaches:
“an antenna front end system determining candidate configuration weighted performance metrics for the plurality of candidate antenna configurations based on historical values (candidate beams in the beam set may be sorted according to their historical transmission qualities, and candidate beam(s) whose historical transmission qualities exceeding a predefined threshold may be selected into the subset. Then, candidate beam(s) in the subset may be determined as target beam(s), Paras. [0068]-[0073]) for the at least one performance metric relative to the plurality of values for the at least one performance metric measured over the preset training time period to weight the one performance metric (the BS 110 may determine a life period of each candidate beam in the beam set. The life period indicates a time period for which a candidate beam is in the beam set, that is, how long the candidate beam has been in the beam set. If the life period exceeds a predetermined life threshold, the BS 110 may remove the candidate beam from the beam set, Paras. [0068]-[0073]).”
the closest prior arts, Eltawil and Liu, whether taken alone or combination, do not teach or suggest the following novel features:
“the system comprising wherein the training time period duration is selected from a weighting factor for at least one candidate antenna configuration based on a number of historical values determined for previous training windows of at least one performance metric of radiofrequency signals and historical variance values determined for each candidate configuration over the one or more previous training windows, comparing the candidate configuration weighted performance metrics to select an optimal candidate configuration weighted performance metric level associated with one of the plurality of candidate configurations as an optimal antenna configuration and the configurable antenna operating in the optimal antenna configuration to establish a wireless link”, in combination with the other limitations of claim 15.
Dependent claims 16 and 17 are allowed as those inherit the allowable subject matter from clam 15.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM SOROWAR whose telephone number is (571)270-3761. The examiner can normally be reached Mon-Fri: 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GOLAM SOROWAR/           Primary Examiner, Art Unit 2641